Name: Commission Regulation (EEC) No 2112/88 of 15 July 1988 fixing the amount of aid for peas, field beans and sweet lupins intended for animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 7. 88 Official Journal of the European Communities No L 186/9 COMMISSION REGULATION (EEC) No 2112/88 of 15 July 1988 fixing the amount of aid for peas, field beans and sweet lupins intended for animal feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, policy continues to operate in the peas, field beans and sweet lupins sector and in particular to ensure that the abovementioned aid continues to be granted ; Having regard to the Treaty establishing the European Economic Community, ' Whereas, in order to determine the amount of the aid, account should be taken among the calculation factors of the latest Commission proposals to the Council on prices and related measures : Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) point (a) thereof, Whereas, under Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers ot&gt; the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price may be adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products ; Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3741 /87 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 0, as last amended by Regulation (EEC) No 1958/87 0 ; Whereas, under Article 1 of Commission Regulation (EEC) No 2049/82 Q, as last amended by Regulation (EEC) No 1238/87 (8), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (9) delivered to Rotterdam ; whereas the necessary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community when the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the Council has not, to date, adopted the prices for the 1988/89 marketing year, which commences on 1 July 1988 ; whereas, by virtue of the powers conferred on it by the Treaty, the Commission must adopt 1 the measures essential to ensure that the common agricultural Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (10), as last amended by Regu ­ lation (EEC) No 1636/87 ('  ),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of ( ») OJ No L 162, 12. 6 . p . Z8 .b) OJ No L 110, 29 . 4. 1988, p. 16. (3) OJ No L 342, 19 . 12. 1985, p. 1 . (") OJ No L 352, 15 . 12. 1987, p . 26. 0 OJ No L 219, 28 . 7. 1982, p. 1 . «) OJ No L 184, 3 . 7. 1987, p . 3 . P) OJ ISo L 219, 28 . 7 . 1982, p . 36. (8) OJ No L 117, 5 . 5 . 1987, p. 9 . 0 OJ No L 133, 21 . 5 . 1986, p . 21 . H OJ No L 164, 24. 6 . 1985, p . 1 . ('  ) OJ No L 153, 13 . 6 . 1987, p. 1 . No L 186/ 10 Official Journal of the European Communities 16 . 7 . 88 these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas pursuant to Articles 121 (2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Regulation (EEC) No 1935/87 (') ; whereas in terms of Article 2a of Regula ­ tion (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1959/87 ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ECU that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calcu ­ lated on the basis of an abatement of 0, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of aid provided for in Article 3 of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2. However, the amount of aid for peas, field beans and sweet lupins intended for animal feed shall be confirmed or replaced with effect from 16 July 1988 to take account, where applicable, of the consequences of the application of the maximum guaranteed quantities system and of the prices and related measures for the 1988/89 marketing year. Article 2 This Regulation shall enter into force on 16 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 185, 4. 7 . 1987, p. 21 . No L 186/1116. 7. 88 Official Journal of the European Communities ANNEX I Gross aid in ECU per 100 kilograms Products intended for human consumption Current 7 (') 1st period 8 (') 2nd period 9 (') 3rd period io o 4th period 110 5th period 12 0 6th period 10 Peas used :  in Spain  in Portugal  in another Member St^te Feild beans used :  in Spain  in Portugal  in another Member State 8,074 8,126 8,520 8,520 8,126 8,520 8,074 8,126 8,520 8,520 8,126 8,520 8,254 8,306 8,700 8,700 8,306 8,700 8,434 8,486 8,880 8,880 8,486 8,880 8,614 8,666 9,060 9,060 8,666 9,060 8,794 8,846 9,240 9,240 8,846 9,240 8,974 9,026 9,420 9,420 9,026 9,420 Products used in animal feed Current 7 (') 1st period 8 0 . 2nd period 9 0 3rd period ioo 4th period 110 5th period 12 0 6th period 10 A. Peas and field beans used :  in Spain  in Portugal  in another Member State B. Sweet lupins harvested in Spain and used :  in Spain  in Portugal  in another Member State 8,458 8,286 8,609 8,991 8,762 9,193 8,456 8,286 8,609 8,991 8,762 9,193 8,638 8,466 8,789 8,991 8,762 9,193 8,818 8,646 8,969 8,991 8,762 9,193 9,290 9,123 9,437 9,381 9,157 9,577 9,470 9,303 9,617 9,381 9,157 9,577 9,650 9,483 9,797 9,381 9,157 9,577 C. Sweet lupins harvested in another Member State and used :  in Spain  in Portugal  in another Member State 10,251 10,022 10,453 10,251 10,022 10,453 10,251 10,022 10,453 10,251 10,022 10,453 10,641 10,417 10,837 10,641 . 10,417 10,837 10,641 10,417 10,837 ANNEX II I Final aid in national currency per 100 kilograms l Products intended for human consumption I Current 7 0 1st period 8 0 2nd period 9 (') 3rd period ioo 4th period 110 5th period 12 0 6th period 10 ' Products harvest in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 409,52 74,59 20,12 94,94 1 313,89 63,65 7,065 13 138 22,55 1 264,81 4,433 409,52 , 74,59 20,12 94,94 1 313,89 63,65 7,065 13 138 22,55 1 264,81 4,433 418,17 76,17 20,54 118,61 1 341,65 65,00 7,215 13 429 23,03 1 295,84 4,552 426,82 77,74 20,97 142,27 1 369,41 66,34 7,364 13 719 23,51 1 326,86 4,671 435,48 79,32 21,39 165,93 1 397,17 67,69 7,514 14010 23,98 1 357,88 4,790 444,13 80,90 21,82 189,59 1 424,93 69,04 7,664 14 301 24,46 1 388,90 4,909 454,86 83,29 22,24 213,25 1 452,69 71,49 7,930 15 562 24,94 1 419,92 5,587 Amounts to be deducted in the case of :  peas used in Spain (Pta) 68,78  peas and field beans used in Portugal (Esc) 67,66 No L 186/ 12 Official Journal of the European Communities 16. 7. 88 ANNEX III Partial aids in the national currency per 100 kilograms Peas and field beans intended for animal feed Current ?(') 1st period 8.0 2nd period 9 0 3rd period 10 (') 4th period 11 (') 5th period 12 (&gt;) 6th period 10) Products harvested in  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use : 413,80 75,37 20,33 110,99 1 327,62 64,32 7,139 13 284 22,79 1 281,02 4,497 413,80 75,37 20,33 110,99 1 327,62 64,32 7,139 13 284 22,79 1 281,02 4,497 422,45 76,95 20,75 134,65 1 355,38 65,66 7,289 13 575 23,26 1 312,04 4,616 431,10 78,52 21,18 158,31 1 383,14 67,01 7,438 13 866 23,74 1 343,06 4,735 453,60 82,62 22,28 233,89 1 455,31 70,51 7,828 14 630 24,98 1 426,51 5,060 462,25 84,20 22,71 257,55 1 483,07 71,85 7,977 14 921 25,46 1 457,53 5,179 473,07 86,62 23,13 281,21 1 510,82 74,26 8,249 16 185 25,93 1 488,55 5,856  Spain (Pta)  Portugal (Esc) ' 23,29 55,47 23,29 55,47 23,29 55,47 23,29 55,47 22,67 53,92 22,67 53,92 22,67 53,92 ANNEX IV Corrective amount in national currency to be added to the amounts in Annex III , per 100 kilograms (') Use of the products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : || lill  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0-,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 129,82 23,65 6,38 486,87 416,50 20,20 . 2,248 4 441 7,15 491,65 1,935 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,13 0,02 0,01 0,49 0,42 0,02 0,002 4 0,01 0,49 0,002 0,52 0,09 0,03 . 1,94 1,66 0,08 0,009 18 0,03 1,96 0,008 8,62 1,57 0,42 32,32 27,65 1,34 0,149 295 0,47 32,64 0,128 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 25,53 4,65 1,25 95,74 81,90 3,97 0,442 873 1.41 96,68 0,380 37,85 6,89 1,86 141,96 121,44 5,89 0,655 1 295 2,08 143,35 0,564 16. 7. 88 Official Journal of the European Communities No L 186/ 13 ANNEX V Partial aid in national currency per 100 kilograms Sweet lupins intended for use in animal feed Current 7 0 1st period 8 (') 2nd period 9 0 3rd period io o 4th period 110 5th period 12 0 6tfi period 10 502,43 91,52 24,68 290,62 1 611,99 78,10 8,671 16 224 27,67 1 586,35 5,641 31,15 74,01 520,89 94,88 . 25,59 359,84 1 671,21 80,97 8,991 16 856 28,69 1 656,25 5,916 30,23 72,12 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)   Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use in : . Spain (Pta)  Portugal (Esc) 502,43 91,52 24,68 290,62 1 611,99 78,10 8,671 16 224 27,67 1 586,35 5,641 31,15 74,01 502,43 91,52 24,68 290,62 1 611,99 78,10 8,671 16 224 27,67 1 586,35 5,641 31,15 74,01 502,43 91,52 24,68 290,62 1 611,99 78,10 8,671 16 224 . 27,67 1 586,35 5,641 31,15 74,01 520,89 94,88 25,59 359,84 1 671,21 80,97 8,991 16 856 28,69 1 656,25 5,916 30,23 72,12 523,29 95,82 25,59 359,84 1 671,21 82,15 9,125 17 903 28,69 1 656,25 6,516 30,23 . 72,12 ANNEX VI Corrective amount in the national currency to be added to amounts in Annex V, per 100 kilograms (') Use of products : BLEU DK DE EL ESP FR IRL IT NL PT UK 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 6,27 1,14 0,31 23,51 20,11 0,98 0,109 214 0,35 23,74 0,093 18,57 3,38 0,91 69,63 59,57 2,89 0,321 635 1,02 70,31 0,27 / 27,53 5,01 1,35. 103,24 ' 88,32 4,28 0,477 942 1,52 104,26 0,410 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 94,41 17,20 4,64 354,09 302,91 14,69 1,635 3 230 5,20 357,56 1,407 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,10 0,02 0,00 0,36 0,30 0,01 0,002 3 0,01 0,36 0,001 0,38 0,07 0,02 1,41 1,21 0,06 0,007 13 0,02 1,43 0,006 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX VII Exchange rate of the ECU to be used BLEU DK DE EL ESP FR IRL IT NL PT UK In national currency, 1 ECU = 42,4582 7,85212 2,05853 164,150 135,702 6,90403 0,768411 1 516,86 2,31943 167,612 0,658692 o Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year.